Title: From George Washington to John Didsbury, 23 June 1766
From: Washington, George
To: Didsbury, John



Sir,
[Mount Vernon, 23 June 1766]

Please to send to Robt Cary Esqr. & Co. for my use 4 pair of neat Shoes—1 pair light Toed Clogs—to fit Mrs Washingtons Shoes—1 pr of Strong Toed Do—very large—No. 9s I fancy will scarce be too big.
The Shoes you sent me last were made wt. the Grain side out—& very narrow Toed, neither of wch woud I again choose—prefering the flesh side outward & not over narrow in the Toes—I am Sir Yr Very Hble Servt

Go: Washington

